Title: To George Washington from a French Wine Merchant, 1784
From: French Wine Merchant
To: 



[1784]

I have addressed this hamper (which is in a double hamper to prevent its being touched) to Mess. Rob. & Chas Garvey of Rouen with request that they would forward it by first Vessell[.] Before tasting this Wine it must rest five or six Days in a good Cellar—I have 1800 of this sort which is of 1779 if your Excellencys friends should want any the price is 45 Lous—there is one bottle with a ticket of 1781–40 Lous[.] of this I have 2400[.] I have 2000 of another sort à 35 Lous.
As these Wines may be sent from here in September it is necessary to receive the Orders in July or August to send them that fall or next spring[.] they may be orderd in hampers of fifty—Sixty or 75 bottles—being more easy to Load on board than those of 100 bottles—I can furnish of all sorts even the Mountain Red—in bottles[.] the white of 1782—has not turned out so well which makes the Old preferred—If your Excelly will give me Orders or your friends I will serve them with the greatest attention and on the best terms—being from the first hand.—’Tis seldom they wax the bottles[.] the hamper is

marked M.WASG=/=OW= The bottles are Waxed with a reddish Wax.
I am told the Mousseux Wines do not suit in your Country on account of the heat which bursts them—I could furnish very good.
I do not know if you love those which are Liquoreux (Liquorish) the great Connoisseurs prefer those which are Seriés—Champagne produces but very rarely of the 1st sort and those who pretend to furnish of it every Year are to be suspected—If this Year should produce any excellent I shall be able to furnish even Eail De perdrix. When this does not succeed—I do not offer it but only the Old and best.
